PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jelavic, Drasko
Application No. 17/077,055
Filed: 22 Oct 2020
For: SYSTEM AND METHOD FOR GENERATING STRATEGIES FOR PROCUREMENT CATEGORIES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the constructive petition under 37 CFR 1.78(e), filed June 10, 2022, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed nonprovisional application set forth in the concurrently filed application data sheet (“ADS”).

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


This petition does not meet requirements (1) and (3) above. 

With respect to (1) above: The ADS filed June 10, 2022 does not properly identify all the information that is being added.

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and 1.78.

37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 605.02 II. CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

A review of the November 2, 2020 filing receipt reveals the applications for which benefit is claimed.  It states, “Domestic Applications for which benefit is claimed – None.”  This is the benefit information of record.

Any changes must be made relative to the benefit information listed in the November 2, 2020 filing receipt. It appears applicant has improperly made changes relative to information listed in a prior filed ADS instead of relative to the information found in the November 2, 2020 filing receipt.

All information pertaining to Application No. 16/882,626 in the Domestic Benefit/National stage Information section of the ADS should be underlined. There should be no strike-through information because there is no benefit information of record that must be deleted. Simply type and underline the desired benefit information. Of course, the ADS must be properly executed.

With respect to (3) above: 37 CFR 1.78(e) requires a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and the date the claim was filed was unintentional. The statement in the petition varies from the required language. Please provide a proper statement of unintentional delay.

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(e) (no additional petition fee), an ADS setting forth a proper and underlined benefit claim, and a proper statement delay of are required. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET